 CEDARS-SINAI MEDICAL CENTER251Cedars-SinaiMedicalCenterandCedars-SinaiHousestaff Association,Petitioner.Case 31-RC-2983March 23, 1976DECISION AND ORDERUpon a petition duly filed under Section 9(c) oftheNational LaborRelationsAct, as amended, ahearing was held on various dates before HearingOfficer James M. Middleton. Following the hearingand pursuant to Section 102.67 of the National La-bor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, bydirection of the Regional Director for Region 31, thiscasewas transferred to the Board for decision.Thereafter, the Employer and Petitioner filed briefs,'which have been duly considered.On September 3, 1975, the Board, having de-termined that this and a number of other cases in thehealth care industry presented issues of importancein the administration of the National Labor Rela-tions Act, as amended, scheduled oral argument inseveral of these cases, including this one. Oral argu-ments were heard on September 8, 1975. Briefsamicicuriaewere filed by interested parties and have beenduly considered.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.On the entire record in this case, the Board finds:1.Cedars-SinaiMedical Center is a private non-profit California corporation engaged in the opera-tion of a medical center, including acute general hos-pitals, in the Los Angeles, California, area. TheEmployer annually receives revenues valued in ex-cess of $500,000 from such operations, and annuallypurchases goods valued in excess of $50,000 from di-rectly outside the State of California. The. partieshave stipulated, and we find, that the Employer isengaged in commerce. Accordingly, we find that itwill effectuate the policies of the Act to assert juris-diction herein.2.The Employer contends that the Petitioner isnot a labor organization within the meaning of Sec-tion 2(5) of the Act. The Petitioner's constitutionstates its purpose is to unite the Employer's internsand residents for the attainment of their collectivegoals including,inter alia,contract negotiations per-taining to salaries andworking conditions. As wefind hereinafter that the interns, residents, and clini-1With the Board's consent,Association of American Medical Collegesand the Physicians National Housestaff Association submittedamicus curi-ae briefs,which have also been carefully considered.cal fellows are not "employees" within the meaningof the Act, and the record shows that Petitioner iscomposed solely and exclusively of interns, residents,and clinical fellows at Cedars-Sinai, we find, for thepurposes of this proceeding, that the Petitioner is nota labor organization within the meaning of the Act.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act for the following reasons:As indicated above, Cedars-Sinai is a nonprofitcorporation engaged in the operation of a medicalcenter in the Los Angeles, California, area. The Em-ployer operates two acute general hospitals: the Ce-dars of Lebanon Hospital Division which is licensedto operate 530 beds, and the Mount Sinai HospitalDivision which is licensed to operate 230 beds. ThePetitioner seeks to represent a unit of interns, resi-dents, and clinical fellows 2 The Employer contendsthat such a unit is inappropriate because,inter alia,these interns, residents, and clinical fellows are stu-dents,not employees.We find merit in theEmployer's position, as we find that interns, resi-dents, and clinical fellows, although they possess cer-tain employee characteristics, are primarily students.Accordingly, for the reasons given below, we con-clude that the interns, residents, and clinical fellowsin the petitioned-for unit are not "employees" withinthe meaning of Section 2(3) of the Act.The record shows that the medical education andtraining of a physician involves a progression fromclassroom and laboratory education in the basic andclinical sciences, through an internship, and usuallythen to a period of more advanced training in a spe-cialty or subspecialty of medicine. It is the purpose ofinternship and residency programs to put into prac-tice the principles of preventive medicine, diagnosis,therapy, and management of patients that the medi-cal school graduate learned in medical school.An intern is a medical school graduate serving hisfirst period of graduate medical training in a hospi-tal.Most states, including California, require an in-ternship of 1 year to qualify for the examination topractice medicine. A resident is a physician who hascompleted an internship and serves a period of moreadvanced training, lasting from 1 to 5 years, in aspecialty.A clinical fellow is a physician who hascompleted an internship and a residency and is tak-ing an educational postgraduate program to qualifyfor certification in an identifiable subspecialty ofmedicine. The term "housestaff" is commonly usedby medical and hospital personnel, and will be usedin this Decision, when referring collectively to in-terns, residents, and clinical fellows.2Petitioner does not seek to represent research fellows.223 NLRB No. 57 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraduate medical education and training pro-grams to qualify for licensing and for certification ina specialty or subspecialty are governed by nationalmedical organizations, such as the American MedicalAssociation, the National Board of Medical Examin-ers, andthe specialty boards, and by statelicensingauthorities. The standards for internships and resi-dencies are contained in "Essentialsof an ApprovedInternship"and "Essentialsof ApprovedResiden-cies," hereinafter the "Essentials," prepared by theCouncil on Medical Education and approved by theAmerican Medical Association. The programs arecarried out in hospitals that are accredited by thesevarious bodies and that in many instances have affili-ation agreements with approved medical schools. Ce-dars-Sinai is such a hospital.Cedars-Sinai offers internships and residencies inmedicine, pediatrics, surgery, obstetrics and gynecol-ogy, pathology, psychiatry, and radiology. Its pro-gramsare fully accredited by the Council on MedicalEducation of the American Medical Association andby the various specialty boards. Cedars-Sinai has af-filiation agreements with the UCLA Medical School.Most of Cedars-Sinai's 41 full-time and 25 part-timestaffphysicians hold UCLA Medical School ap-pointments and certain of its approximately 1,000voluntary attending staff physicians who participatein the teaching program also hold UCLA appoint-ments.The medical staff, but not the housestaff, hasadmission privileges at Cedars-Sinai.At the time of the hearing, there were 34 interns,86 residents, and 24 clinical fellows in the variousgraduate medical training programs at Cedars-Sinai.The majority of the interns and residents were train-ing in the specialty of medicine. The remaining in-terns were trainingprimarily in pediatrics or surgeryand the remaining residents were spread out over thespecialties other than medicine. The vast majority ofthe clinical fellows were training in subspecialties ofmedicine.The placement of graduating medical students atCedars-Sinaiis governed by the National Intern andResidentMatching Program. This program is de-signed to place graduating medical students with apreferred graduate training institution. Both the stu-dents and the hospitals register with the NationalMatching Program by signing an agreement thatthey will be bound by the matching results. The pro-cedure is for a graduating medical student to makeout a preference list of positions they have appliedfor (with or without a personal interview) at the par-ticipating hospitals approved by the American Medi-cal Association. The hospitals make out a ranking listof their student applicants. The entire basis formatching decisions is the student-ranking list in com-bination with the hospital list? Appointments of resi-dents and clinical fellows are made by departmentdirectors at Cedars-Sinai. Generally, these positionsare filled by interns who were originally placed atCedars-Sinai through the National Matching Pro-gram.The activities of interns, residents, and clinical fel-lows while in graduate programs such as those oper-ated by Cedars-Sinai are prescribed by the accredit-ingbodies and specialty boards which governgraduate medical education,supra.The training pro-grams consist of patient care activities coordinatedwith a variety of teaching and educational activitiesdesigned to develop the student's clinical judgmentand proficiency in clinical skills. The record containsnumerous examples of the types of patient care per-formed by the housestaff in Cedars-Sinai's depart-ments of medicine, pediatrics, and surgery and to alesser extent in gynecology and the treatment andevaluation center. In general, the patient care activi-ties consist of taking medical histories, performingexaminations,preparing medical records and charts,and developing diagnostic and therapeutic plans.The housestaff also participates in service roundsand assists in surgical procedures. These patient careactivities, an integral part of a physician's education-al training, are coordinated with a variety of teachingand educational activities, such as grand rounds,teaching rounds, laboratory instruction, seminars,and lectures. A housestaff officer also can take elec-tive courses and participate in rotations to other hos-pitals.During their training at Cedars-Sinai, members ofthe housestaff receive an annual stipend which is ona graduated basis ranging from a first-year intern toa fifth-year resident. The amount of the stipend isnot determined by the nature of the services renderedor by the number of hours spent in patient care. Nordoes the choice of electives or even rotations to otherhospitals affect the amount of the stipend. The "Es-sentials" characterize the stipend as a scholarship forgraduate study. The housestaff also receives a varietyof fringe benefits, such as medical and dental care,an annual vacation and paid holidays, uniforms,mealswhile on duty, and malpractice insurance.They are not eligible for Cedars-Sinai's retirementplan. Discipline is administered by a housestaff com-mittee.The tenure of interns and residents at Cedars-Sinaiis closely related to the length of the program whicheach individual pursues. The record indicates that 58of the 120 interns and residents at the time of thehearing were in their first year at Cedars-Sinai, 353Ifan applicant goes unmatched,he makes individual arrangementsamong the positions that remain unfilled after the matching. CEDARS-SINAI MEDICAL CENTER253were in their secondyear, and 22 werein their thirdyear. Thus theaverage stay of interns and residentsat Cedars-Sinai is lessthan 2 years. As to theclinicalfellows,the record indicatesthat 1974-75 was thefirst year at Cedars-Sinai for seven of them.Follow-ing completion of their programsat Cedars-Sinai, themajorityof the housestaff go into privatepracticeand others go into group practices or accept positionswith health organizations.Only a few interns, resi-dents,or clinical fellows can expect to,or do, remainto establish an employment relationshipwith Cedars-Sinai.From the foregoing and the entire record,we findthat interns,residents,and clinical fellows are pri-marily engaged in graduate educational training atCedars-Sinai and that their status is therefore that ofstudents rather than of employees.Theyparticipatein these programs not for the purpose of earning aliving;instead they are there to pursue the graduatemedical education that is a requirementfor the prac-tice of medicine.An internship is a requirement forthe examination for licensing.And residencyand fel-lowship programs are necessaryto qualifyfor certifi-cation in specialties and subspecialties.While thehousestaff spends a great percentage of their time indirect patient care,this is simply the meansby whichthe learning process is carried out. It is onlythroughthis direct involvement with patients that the gradu-ate medical student is able to acquire the necessarydiagnostic skills and experience to practicehis pro-fession. The number of hours workedor the qualityof the care rendered to the patients does not result inany change in monetary compensationpaid to thehousestaff members.The stipend remains fixed andit seems clear that the payments are more in the na-ture of a living allowance than compensation forservices rendered.Nor does it appear that those ap-plyingfor such programs attached any great signifi-cance to the amount of the stipend.Rather theirchoice was basedon the qualityof the educationalprogram and theopportunityfor an extensive train-ing experience.The programs themselves were de-signed not for the purpose of meeting the hospital'sstaffing requirements, but rather to allow the studentto develop,in a hospital setting,the clinical judgmentand the proficiency in clinical skills necessary to thepractice of medicine in the areaof his choice. The"Essentials,"which describe the standards for ap-proved internships and residencies,indicatethat theprimary function is educational.Moreover,the ten-ure of a member of the housestaff at Cedars-Sinai isclosely related to the length of the student's trainingprogram;thus few interns,residents,or clinical fel-lows can expect to, or do,remain to establish an em-ployment relationshipwithCedars-Sinai followingthe completion of their programs.In sum, we believe that interns, residents, and clin-ical fellows are primarily students.We conclude,therefore, that they are not employees within themeaning of Section 2(3) of the Act.4 Accordingly, noquestion affecting commerce exists concerning therepresentation of "employees" of the Employer with-in the meaning of Section 9(c) of the Act, and weshall dismiss the petition herein.Our dissenting colleague has misconstrued the ba-sis for our decision. We are aware that the Board hasincluded students in bargaining units and, in a fewinstances,has authorized elections in units composedexclusively of students. However, contrary to our dis-senting colleague, we do not find here that studentsand employees are antithetical entities or mutuallyexclusive categories under the Act. Instead, we findthat the interns, residents, and clinical fellows whofiled the petition herein are primarily engaged ingraduate educational training at Cedars-Sinai. It isthe educational relationship that exists between thehousestaff and Cedars-Sinai (a teaching hospital)which leads us to conclude that the housestaff arestudents rather than employees, i.e., that thehousestaff's relationship with Cedars-Sinai is an edu-cational rather than an employment relationship.Thus, far from "exploiting semantic distinctions,"our decision rests on the fundamental difference be-tween an educational and an employment relation-ship.In addition to misconstruing our decision, our dis-senting colleague advances inapposite considerationswhich have no bearing on whether interns, residents,and clinical fellows are employees within the mean-ing of the Act. Thus, whether Cedars-Sinai or anyother "hospital charges fees in amounts which havesparkednationaldebate,"orwhether patients"would hardly take comfort in the notion that theindividual in whose hands their life itself may repose... is primarily a student of the matter," has nobearing on the issue here. Similarly, even assumingthat "there is some support for the proposition thatthe primary interest of the housestaff's representa-tional aims is the improvement of patient care," asour dissenting colleague suggests, that aim is of nosignificance in resolving the employment status ofthe individuals before us. Furthermore, our dissent-ing colleague is inaccurate in stating that Cedars-Si-nai offers"nodegree,nogrades,noexaminations."On the contrary, housestaff are regularly evaluatedAs we have found,for the reasons stated above, that interns, residents,and clinical fellows are not employees within the meaning of the Act, wefind no merit in Petitioner's contention that they are employees based onSec. 2(l 1) and (12)of the Act, which defines the terms"supervisor" and"professional employee," respectively. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDby staff physicians and Cedars-Sinai is required tocertify that the training program has been successful-ly completed. Teaching hospitals play an integralrole in the training of physicians. A graduate of anapproved medical school is not ready to practiceupon completion of the M.D. requirements.Rather,as more fully described above,he must continue hisgraduate educational training in a so-called teachinghospital, where the program offered by the hospitaland the activities engaged in by the medical studentsare prescribed by accrediting bodies and specialtyboards. In short, it is plain from the record as awhole that the interns,residents,and clinical fellowsare engaged in graduate educational training at Ce-dars-Sinai and that-in view of this educational rath-er than employment relationship-they are studentsrather than employees within themeaningof the Act.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBERFANNING,dissenting:At the outset, I wish to emphasize that the issue inthese cases is not how to exploit semantic distinctionsbetween the terms "students" and "employees." Onedoes not, necessarily, exclude the other and, indeed,thisBoard has included "students" in bargainingunits in numerouscasesand has authorized electionsin which the voting group was composedexclusivelyof "students." 5 The touchstone has always beenwhether the "students" werealsoemployees. I equal-ly emphasize that the issues before us are simply stat-ed.Are those doctors commonly denominated"housestaff" entitled to bargain collectively underthe auspices of our statute and, if so, do they possessa sufficiently distinct community of interests en-abling them to constitute an appropriate unit untothemselves?Nevertheless, becausemy colleagueschoose to proceed on such a basis, I turn initially toconsideration of the question whether a finding thathousestaff officers are "primarily students" justifiesthe conclusion they are not, for that reason, "em-ployees" within the intendment of the Act.ISection 2(3) of the Act states that the term "em-ployee"ismeant to"include any employee . . . un-less the Act explicitly states otherwise," and proceedssThe Macke Company (IIACase 2-RC-16725 (Not reported in volumesof Board Decisions.)TheMacke IIstudentswere thoseoriginally excludedfrom the unit found appropriateinThe Macke Company,211NLRB 90(1974).to explicitly state those excluded from the definition,e.g.,agricultural laborers, domestic servants, et al."Students" are not among those exclusions. Recogni-tion of an underlying Federal policy which seeks todraw a line between labor and management has fur-ther led to the exclusion, on such policy grounds, oftwo additional classes of "employees," namely, con-fidential and managerial employees 6 That is all.Since the statutory exclusions do not mention andthe policy underlying the nonstatutory exclusionsdoes not reach "students," the relationship between"student" and "employee" cannot be said to be mu-tually exclusive. The fundamental question then isalwayswhether the individual before us, be that indi-vidual "primarily a carpenter" or "primarily a stu-dent," is,nevertheless,an "employee" under the Act.The imprecision which necessarily accompaniesthe attempt to define an "employee," particularly interms well suited to modern industrial relations, ac-counts for the deliberate refusal of the drafters of theWagner Act to define the term in any but a circularfashion, "An employee includes any employee." His-torically, that approach gave rise to two conflictingviews. The primary consideration, it was contendedon one hand, "is whether effectuation of the declaredpolicy and purposes of the Act comprehended secur-ing to the individual the rights guaranteed and pro-tection afforded by the Act." 7 Such circularity, itwas stated on the other, reflected no more than acongressional intent to ascribe an "ordinary mean-ing" to the term, as that meaning was "developedunder the common law." 8For present purposes, it is unnecessary to considereither the vitality of those early decisions which re-solved the matter in favor of the former, more liberal,interpretation or the applicability of those decisionswhich, in the context of employee/independent con-tractor disputes, upheld the latter.9 If we posit thatSection 2(3)'s usage of the term "employee" is nobroader than the common law's, housestaff officersare, beyond doubt, employees within the meaning ofthe Act.The term "employee" is the outgrowth of the com-mon law concept of the "servant."t°At common law,a servant was a "person employed to perform serv-6 For a more authoritative discussion,seeN. L. R. B. v. Bell Aerospace Com-pay, Division of Textron,Inc., 416 U.S. 267 (1974).N.L.R.B. v. Hearst Publications, Incorporated322 U.S. 111, 131-132(1944).s Id. at 120,et seq.See also I Leg.Hist. 309 (1947).9 CompareHearst, supra,withN.L.R.B. v. United Insurance Company,390U.S. 254, 256 (1%8).SeeBoirev.Greyhound Corp.,376 U.S. 473, fn. 10(1964).10 See30 C.J.S.Employeeat 672 (Corpus JurisSecundum)."The shift tothe first terminology seems to have accompanied the development ofworkmen's compensation legislation, which makes clear the substantialidentity of the two." Stevens,"The Test ofthe Employment Relation," 38Mich. L.Rev. 188, 189 (1939). CEDARS-SINAI MEDICAL CENTERices in the affairs of another and who with respect tothe physical conduct in the performance of the serv-ices is subject to the other's control or right of con-trol."Although, under the common law, consider-ation for the services performed does not appear tohave beena sine qua nonof establishing the master-servant relationship,'2 it is generally conceded, today,that such consideration is necessary for classificationas an "employee." 13 So that the conventional mean-ing of the word implies someone who works or per-forms a service for another from whom he or shereceives compensation. 14It is significant to note that the common law's de-velopment of the master-servant doctrine was princi-pally concerned with establishing a tortious liabilityin the master for the acts of the servant 15 and, in-deed, the principle ofrespondeat superiorplays morethan a small part in the current malpractice crisis ofwhich we are all aware. That my colleagues have ig-nored a significant component of the hospital-house-staff relationship namely. the former's vicarious lia-bilityfor the actions of the latter,16 is a convenientintroduction to another aspect of these cases whichrequires greater discussion-the facts.1IRestatement(Second),Agency,§ 200(1957). See also§ 2: "A servant isan agent employed by a master to perform service in his affairs...:'12Id.at ¢225, a.'See, e.g., 30 C.J.S.,supraat 673.14 See I Leg.Hist. 309 (1947).See, e.g.,Meyer Dairy, Inc., a Subsidiary ofMilgram Food Stores,Inc. v.N.L.R.B., 429F.2d 697, 701 (C.A. 10, 1970).This notion of the"performance of a service for another"merits an aside,for it points out a fundamental confusionon mycolleagues'part.Presum-ably thebasis for the majority opinion is found somewhere within the con-fines ofTheLeland Stanford Junior University,214 NLRB 460 (1974). TheStanfordpetitioner sought to represent 83 "research assistants"who weregraduate students enrolled in Stanford's doctoralphysicsprogram.The re-search they conducted was a fundamental and required part of thecourse ofinstruction leading to the degree.The research theyconducted was thesisoriented,that is to say, and this is a crucial point,the research assistants didnot performa service forStanford.With guidance,perhaps,from their men-tors, theyindependentlyselected their research projects.Theyperformed thatresearch forthemselves.In terms of the actual research conducted,Stanfordwas, essentially,a disinterestedparty.Stanford did not control the research,did not request the research,and, most significantly,did not receive remun-eration from a third party for the particular research.All of which is to say,as Cornell University,amicus curiaein the case,pointed out,the researchassistants did notwork forthe alleged employer and, therefore,were notemployees.It is a point of moment. We do not exclude students from cover-age because they are students(even less the case where they are"primarilystudents").In certain cases,they will be excluded because,as students,theydo not workor performa serviceforan employer.In other cases,they will beexcludedfromthe unitfound appropriate because,as students, their interestsmay not be aligned with those ofotheremployees.There is,on the otherhand,simply no basis either in theAct or in ourprecedents for concludingthat under any circumstances students and employees are antithetical enti-ties.IS See Stevens,supraat 189.16 See Hospital Law Annual,Administrators'Vol. 1(a), 9. Compare Ro-sane v.Sanger,112 Colo. 363 (1944),holding amedicalstaffphysician'sactions not to have created a liability in the hospital.The fact thatliabilitycan be imposed upon the hospital for the actions of its housestaff and willnot, under certain circumstances,be imposed for the actions of medical staffis further demonstration that housestaffofficers work for the hospital.II255Allhousestaff officers are M.D.'s. All fellows andresidentsare licensed physicians ineveryState of theUnion.It is,of course, impossible to set forth the fullrange of servicesthese physicians performforthehospital and, more importantly,forthe patient, butmy colleagues'silence asto what these housestaff of-ficers do cannot go unnoted. The records before usdemonstrate, for example, that housestaff officers,without immediatesupervision of any kind,continuallydeal in matters literally of the ultimatesignificance.That they do is a function, no doubt, of their hours.The housestaff work round-the-clock, 7 days a week,52 weeks a year.Noother physicians do. They per-form their services, on an individual basis, for peri-ods lasting,at times,well over 100 hours a week, inshifts that often exceed 50 consecutive hours. Theysingly staff emergency rooms, frequentlyat timeswhen their supposed "teachers" are not even in thefacility.That accounts for the record facts whichdemonstrate that, without supervision, a housestaffofficer can be called upon and, in fact, has beencalled upon, to open the chest wall of a 3-year-oldchild; hold the heart of a patient in his hands; re-move breast tissues, kidneys, veins; deliver babies;insert tubes in the trachea of newborns and cathetersintoabdominal cavities; administer closely con-trolled and potentially lethal medications; and per-form a host of similar procedures.For those services and innumerable others super-vised by medical staff butperformedby housestaff,the hospital charges fees in amounts which havesparked national debate. In return for those services,the hospital pays that housestaff officer what my col-leagues calla "stipend." It exceeds, in some cases ofmultiple residencies, $20,000 a year. From that "sti-pend," the hospital withholds Federal and state tax-es,17 contributes to social security, and provides for17The "stipend"is taxable income.AlthoughamicusAAMC contendsthat this point is in doubt,I find no support forthat doubtin terms of thetype of housestaff officers and training institutions before us.Because ofAAMC's position,itmerits attention.Under sec. 117 of the Internal Reve-nue Code,fellowships and scholarships are, under certain conditions, gener-ally excludable from gross income.Such fellowships and scholarships arenot excludable if they constitutecompensationfor servicesrendered.From thevery beginning of sec. 117, added to the Code in 1954, to this very day, theDepartmentof Treasuryhas taken the position that the typical housestaffofficer receivescompensationfor services rendered.Rev. Rul.57-386, 1957-2Cum. Bull.107; Rev. Rul. 68-520, 1968-2 Cum.Bull. 58;Rev. Rul. 71-36,1971-2 Cum.Bull. 99; Rev. Rul 75-490 at5 (Bull. No.1975-46).The uni-formity of approval of that position is not lightly dismissed.Hembree v.U.S., 464F.2d 1262 (C.A. 4, 1972);Wertzberger v. U.S.,441 F.2d 1166 (C.A.8, 1971);Quasiv.U.S.,428 F.2d 750 (C.A. 8, 1970);Woddail v. Commission-er,321 F.2d 721 (C.A. 10, 1963);Tobin v. U.S.,323 F.Supp.239 (D.C. Tex.,1971);Taylor v. U.S.,22 AFTR2d 5246 (D.C. Ark., 1968);Lingl v. Charles,21 AFTR2d 410 (D.C. Ohio, 1967);Proskeyv.Commissioner,51 T.C. 918(1969);Kadivar,T.C. Memo 1973-95;Kaufman,T.C. Memo 1973-21.There are,of course,cases, the most notable of which isLeathersv.U.S.,Continued 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDhealth insurance.The hospital grants vacations andsick leave,laundry allowances,etc. For the negligentperformance of those services the hospital can besued.For those services the housestaff receives, ab-sent unusual circumstances not before us,nodegree,no grades,noexaminations.Housestaff officers per-form those services on(andin)individualswhowould hardly take comfort in the notion that the in-dividual in whose hands their life itself may repose isnot primarily interested inperformingthat serviceforthe hospital and patient but, rather,isprimarily astudent of the matter.In point of fact, according to astudy initiated by the Association of American Medi-calColleges itself,approximately80 percentof ahousestaff officer's time is spent"in direct patientcare activitiesCertainly,there is a didactic com-ponent to the work ofanyinitiate,but simply be-cause an individual is "learning"while performingthis service cannot possibly be said to mark that indi-vidual as"primarily a student and,therefore, not anemployee"for purposes of our statute.417 F.2d 856(CA. 8, 1972),which hold, under certain circumstances, theappropriate portion of the "stipend" to be excludable.My analysis of thosecases reveals that they do not reflect the typical intern/resident case, to theextent that the individual involved in such cases is either not as activelyinvolved in direct patient care(e.g.,Dr.Leathers inLeathers,supra,whodevoted the bulk of his time to personal research or study)or the residencyinvolved is undertaken either at the behest of a third-partygrantor or in afacility in which the admission of patients is incidental to the purpose of thefacility(e.g., theWestern State Psychiatric Institute inWrobleski v. Bingler,161 FSupp.901 (D.C.Penn.,1958).Leathers,supra,didnothold, as AAMCargues that the "stipend"is partially excludable;itmerely held that therewas substantial evidence justifying the below jury's verdict.Compare theother Eighth Circuit decisions inQuasiandWertzberger,supra.Wrobleski,supra,issued,of course,prior to the lead Supreme Court decision in thearea,Bingler v.Johnson,344 U.S. 741 (1%9).InBingler,the Supreme Courtheld that the sec. 117 exclusion would be applicable only where the "sti-pend"was a"relatively disinterested'no strings' educational grant."I find itdifficult to accept my colleagues'apparent conclusion that the hospitalsbefore us stand as disinterested grantors of "stipends"to which no stringsare attached.These"stipends" are compensation for services rendered.Make no mistake,as my colleagues do, about that.The recipients are, there-fore, employees.isA. Carroll,"Program Cost Estimating In a Teaching Hospital" at 76.The study was jointly sponsored by the AMA,AAMC, and American Hos-pital Association(AHA). It is revealing in several respects,not the least ofwhich is its demonstration that parties to Board proceedings have beenknown to be less than candid.I quote from the study:The patient care that interns and residents provide is similar to the carethat a patientwouldreceivefroma practicing physicianof hischoice.Theresident does all of the things that any other physician would do except thatwhere he has not been thoroughly trained he performs under close supervi-sion....[T]he hospitalized patient can receive competent medical care regu-larly, routinely,or in emergencies as often as he may need it.This wouldnot be possible without either an adequate number of interns and residentsor a very largestaff of f dl-time physicians.The present intern and residentsystem. . .gives hospitals and attending physicians a way to maintainconstant stand-by physician services for all hospital patients.And the over-all costs of this stand-by care are considerably lowerthanwould otherwisebe possible.A patient who has been informed that the intern and residentphysicianswho care for himwork hand in hand with his own private physi-cian and carry out his orders in all important matters will recognize thesehouse staff services as an essential part of the care he receives while in thehospital.[Emphasis supplied.]Discourse on the exhaustive indicia of "employeestatus" enjoyed by housestaff officers and ignored bymy colleagues should not be undertaken at the ex-pense of what my colleagues actually do say. I turnbriefly to a consideration of the limited factors uponwhich my colleagues purport to rely:[a]The "Essentials," which describe the stan-dards for approved internships and residencies,indicate that the primary function is education-al.The "Essentials" constitute, in part, a set of guide-lines and instructionstohospitals which would seekto become training institutions. Because the hospitalsare instructed to view the primary purpose of house-staff programs as educational has no bearing onwhether the housestaff ultimatelyperforms a servicefor compensation19and certainly is not entitled toovercome the classic employment relationship be-tween housestaff officers and these hospitals. In fact,the "Essentials"acknowledgethat relationship bytheirmandate of"Employment Agreements"which"should specify at a minimum ...the salary .. .vacation periods . . . hours ofduty,"etc., of house-staff officers. In accordance with that mandate, theAMA, on January 13, 1975, distributed a memoran-dum to all approved teaching hospitals reporting theadoption of "Guidelines for Housestaff Contracts orAgreements" by the AMA house of delegates. It is aninstructive piece of record evidence:The agreement should provide fair and equita-bleconditions of employmentfor all thoseper-formingthe duties of interns residents and fel-lows . . . .The institutionand the individual members ofthe housestaffmust accept and recognize the rightof the housestaff to determine the means by whichthe housestaff may organize its affairs,and bothparties should abide by that determination; pro-vided that theinherent rightof a member of thehousestaff to contract andnegotiate freely withthe institution,individually orcollectively,forterms and conditions of employmentand trainingshould not be denied or infringed. No contractshould require or proscribe that members of thehousestaff shall or shall not be members of anassociationor union.[Emphasis supplied.]19 Thestudy referred to in the preceding footnote devotes substantialdiscussion to the cost benefits of housestaff programs.The "Essentials"description of such programs as primarily educationalmay fairlybe read asa proper admonition to would-be training institutions not to consider estab-lishment of such programs as a convenience whereby professional medicalservicemay beincreased without incurring the greater cost that wouldotherwise flow from an increase in the medical,as opposedto house,staff.Indeed, the "Essentials," in the same section,remind such institutions thatthe "primary function" of the training institution will continueto be "pro-viding adequate facilitiesfor thescientific care of the sick and injured." CEDARS-SINAI MEDICAL CENTER257Other guidelines are variously listed under the fol-lowing subject headings:Salary for Housestaff,HoursofWork, Off-DutyActivities,Vacation and Leave,Insurance Benefits,ProfessionalLiabilityInsurance,Grievance Procedure, and Disciplinary Hearings andProcedure. I do not see how my colleagues can ig-nore such compelling evidence that theultimate au-thority governing housestaff relationships and programsso clearly considers these individuals to be employ-ees.[b]Nor does it appear that those applying forsuch programs attached any great significanceto the amount of the stipend.In thecasesbefore us, there is some support forthe proposition that the primary interest of thehousestaff's representational aims is the improve-ment of patient care. There ls, further, some supportfor the proposition that the primary value attached toan individual residency or subspecialty is the qualityof the institution providing that program, and theopportunity of exposure to a wide range of medicalexperience. That is, hopefully, not a unique approachin any field of endeavor, particularly professionalones.Thereis, onthe other hand, absolutely no sup-port for a statement which implies that the so-called"stipend" (the AMA calls it "salary," the study initi-ated in part by AAMC calls it a "wage," the IRScalls it "payment for services rendered") is not a con-siderable source of concern. Support for the majorityproposition requires, merely, the complete dismissalof the testimony of housestaff representatives beforeCongress 20 and the congressional response to it 2'[c] [T]heir choice was based on the quality ofthe educational program and the opportunityfor an extensive training experience. The pro-grams themselves were designed . . . to allowthe student to develop, in a hospital setting, theclinical judgment and the proficiency in clinicalskills necessary to the practice of medicine in thearea of his choice.I failto perceive how the fact that an individualdesirous of becoming an orthopedic surgeon choosesa residency program based on its quality and the op-portunity for extensive training bears relevance tothe question whether, having done so, he or she is an"employee" under the Act. It is, for example, fairly20 See,e.g.,Hearingson S.794, S.2292,Before theSubcommittee on Laborof the Committee on Labor and Public Welfare, United States Senate, 93dCong.,1st Sess.at 291-295, 380-382 (hereinafter Hearings]. See also Hear-ings onH.R. 11357,Before theSubcommittee on Labor of the Committee onLabor and Public Welfare, United States Senate, 92d Cong., 2d Sess. at 29-31.21 See,e.g., 120 Cong. Rec. S6933 (daily ed., May 2, 1974) (remarks ofSenator Cranston).common knowledge that physicians engaged in pri-vate practice for many years take up residencies bothwithintheir certified specialty (to keep abreast of de-velopments) andoutsidetheir certified specialty (toexpand upon their skills). That the housestaffofficer's choice 22 is "based on the quality of the edu-cational program and the opportunity for . . . exten-sive training" is not so much evidence that he or sheis "not an employee" as it is evidence of the desire, asthe residencies of fully licensed and certified practi-tioners demonstrate, of some individuals to performtheir functions well.Finally, in my considerations of what my col-leagueshave actually stated, as opposed to the nota-blematters they have ignored, mention must bemade of my colleagues' final footnote:As we have found, for the reasons stated above,that interns, residents, and clinical fellows arenot employees within the meaning of the Act,we find no merit in Petitioner's contention thatthey are employees based on Sec. 2(11) and (12)of the Act ... .That simple footnote marks the majority's re-sponse to the two most significant considerationspresented by these cases-the language of the statuteand the intent of Congress.IIISection 2(12) of the Act sets forth the definition ofa "professionalemployee"as:(a) any employee engaged in work . . . (iv)requiring knowledge of an advanced type in afield of science or learning customarily acquiredby a prolonged course of specialized intellectualinstruction and studyin an institution of higherlearning or a hospital . . . or(b) any employee, who(i)has completed thecourses of specialized intellectual instruction andstudy described in clause (iv) of paragraph (a), and(ii) is performing related work under the supervi-sion of a professional person to qualify himself tobecome a professional employee as defined in para-graph (a).[Emphasis supplied.]Section 2(12) was, in part, designed to cover house-staffspecifically.In the words of the House Confer-22Considerable attention was devoted in these cases,as the majorityopinion reflects,to the procedure by which housestaff officers are em-ployed.The degree of "freedom of choice"accompanying an employmentrelationship is largely irrelevant once it is established that the individual inquestion in point of fact performs a service for compensation. Witness, e.g..the "hiring"procedures of professional athletes,NationalFootball LeagueManagementCouncil,et al.,203 NLRB 958 (1973), andindividuals suppliedby referral agencies,Manpower, Inc., of Shelby County,164 NLRB 287(1967). 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDenceReport accompanying the Taft-Hartley amend-ments to the Act, the section was designed to em-brace "such persons as legal, engineering, scientificand medical personneltogether with their junior pro-fessional assistants, " 23and, as the language of Section2(12)(b) so clearlystates,included in the definition ofprofessionalemployeeare individuals who have com-pleted courses of specialized instruction and are per-forming related work under the supervision of Sec-tion2(12)(a)professionals.The definition fits,precisely,housestaff officers. Presumably, the theoryunderlying my colleagues' position is that Section2(12) initially defines a professional employee as "anemployee,who," and since housestaff are not employ-ees in the first instance the remainder of Section2(12) is irrelevant. But the "employee" to whom Sec-tion 2(12) initially refers is the "employee" of Section2(3), which doesnotexclude "students." More impor-tantly, I think it the better course to consider theclear language of Section 2(12) as bearing on thescope of Section 2(3) than to reverse the process anddisregard, initially, Section 2(12) and the legislativehistory behind it; establish, without reference to itslanguage or our precedents, the scope of Section2(3); and, finally, utilize the conveniently establishedlimits of Section2(3) to rule out application of Sec-tion 2(12). The latter "analysis" would normally mer-itmore attention were there not an example of anevenmore questionable statementwithinthemajority's final footnote.A large segment of the committee hearings on therecent amendmentswas devoted to the testimony,statements,and accompanying documents of repre-sentatives of the housestaff 24 in support of theamendments.For the most part, the testimony con-cerned itself with the contention advanced by thePhysicians National Housestaff Association,amicushere, that housestaff officers should be excludedfrom the ambit of Section 2(11) of the Act, which setsforth the definition of "supervisor," because house-staff officers do not exercise supervisory authority"in the interest of the employer." Atnotime duringthe course of the hearings was even a mention madethat housestaff officers, because "students," mightnot be entitled to coverage under the Act?3 In pointof fact, any reasonably diligent reading of the legisla-tivehistory surrounding the amendments wouldmake it clear that coverage of housestaff, in somez3 I Leg.Hist. 540 (1947).24 See Hearings,supraat 291-423.s The AAMC,amicushere,filed a statementsubsequentto thetestimonyand statements of the housestaff representatives. Id at636. Support for thepropositionthat AAMCand the employers in these cases are accomplishinghere at the Board whatthey couldnot and would not accomplish beforeCongress is gleaned from the fact thatAAMCdid not, at that time, evenmention the argumentso readilyacceptedby my colleagues.context, was an assumption on the part of Congress.That is evident when one considers the congressionalresponse to 26 the housestaff representatives' conten-tion that amendment of Section 2(11) was necessary:Various organizations representinghealth careprofessionalshave urged an amendment to Sec-tion 2(11) of the Act so as to excludesuch profes-sionalsfrom the definition of "supervisor." TheCommittee has studied this definition withpar-ticular referenceto health careprofessionals, suchas . . . interns, residents, fellows. . . and con-cludes that the proposed amendmentis unneces-sary because of existing Board decisions. TheCommittee notes that the Board has carefullyavoided applying the definition of a "supervi-sor" to a health care professional who gives di-rection toother employees,which direction is in-cidental to the professionals treatment ofpatients and thus is not theexerciseof supervi-sory authority in the interest of the employer.[Emphasis supplied.]Throughout the debates on the floors of bothHouses, again,nomention of the "student" status ofhousestaff officers can be found. Senator Cranston,cosponsor and floor manager of the Senate bill, indi-cated, on the other hand, that one of the conditionsthe bill was designed to redress was the "notoriouslyunderpaid . . . average annualsalaryfor all hospitalemployees-including doctors . . . .According to[the] president of the Physicians National HousestaffAssociation, the average house staff officer-intern,resident, or fellow-works 70 to 100 hours per week,andearnsabout $10,000 per year. His hourlywage,then ranges from $1.92 to $2.74." 27 The majority'sresponse to the above legislative history bears repeat-ing:As we have found . . . that interns, residents,and clinical fellows are not employees . . . wefind no merit in Petitioner's contention that theyare employees based on Sec. 2(11)... .Obviously, no petitioner has contended that it rep-resents "employees" because it represents "supervi-sors."And yet, that, apparently, is how my col-leaguesdismiss the compelling argument that, intreating the question of amendment to Section 2(11),Congress clearly and explicitly recognized housestaffas employees.It is clear to me, as the language of Section 2(12)states, the legislative history of Section 2(12) states,the Committee Reports on the hospital amendmentsstate, and Senator Cranston states in explanation to26 S. Rept.93-766, 93d Cong.,2d Sess.6(1974).The same language ap-peal1rs in the substantially identical House Report._20 Cong.Rec. 56933(daily ed.,May 2,1974) (emphasis supplied). CEDARS-SINAI MEDICAL CENTER259his colleagues, thathousestaff officersare covered bythisAct.IVThus far I have attempted to deal with the sub-stantial errors in judgment I perceive in my col-leagues' disposition of these cases.But apart fromwhat I consider to be their misstatement of the issuein these cases,what I know to be their failure to setforth the complete facts, and what I am convinced istheir trifling with the language of our statute and itslegislativehistory,my disagreementwithmy col-leagues,in these cases,equallyextends to an under-standingof the very purposes of this statute and,more particularly, the additional responsibilities wehave recently assumed as a result of the clearly statedcongressional conviction that labor relations in thevital health care industry is best governed by thisstatute.That conviction flows from another, ex-pressed through all the Congresses that have consid-ered our statutory scheme-that this statute is pro-tectiveand ameliorative. To read the legislativehistory of the most recent amendments is but to rec-ognizethat conviction. Thus, in considering how tominimize the potential for disruption of medical serv-ices inherent in an amendment granting significantnumbers of employees the right to strike, Congress,realizing that recognitional strikes do not cease be-cause outlawed, considered it the wiser course tomake available the provisions ofthisstatute for theorderly resolution of such recognitional struggles:"The Committee was also impressed with the fact,emphasized by many witnesses, that the exemptionof nonprofit hospitals from the Act had resulted innumerous instances of recognition strikes and picket-ing. Coverage under the Act should completely elimi-nate the need for any such activity, since the proce-dures of the Act will be available to resolveorganizational and recognition disputes 28285. Rept.93-766,supraat 3.And so there is a pathetic irony in what my col-leagues do today. The onset of organization ofhousestaff officers is among us. Fewer cases maycome to this Agency, but as many will come to thetraining hospitals. The one group so singularly in-volvedin the congressional issues,both in terms ofits immediate relationship with the delivery of medi-cal services and in terms of its recognitional interests,is, today, by fiat, read out of the Act. This decision isnot grounded in the statute, the law, or reason. Ac-cordingly, I must dissent.2929 There is a seeming futility inmy addressing the subsidiaryunit questionpresentedby thesecases.But, for the purpose ofwholeness and because Isuspect that what my colleagueshave done today is,in part,shaped by thatconsideration,Ideem it fitting to set forthmy views.Iwould grant a unit ofallhousestaff officers,to include all fellows.Although thesingularity ofinterests I perceive in these cases runs,generally,only to internsand resi-dents, I nevertheless believe all fellows,by virtueof the fact they are houseand not medical staff,and byvirtue of that fact alone,must be included.With the exception of amicusAAMCand the employer inSt.Christopher'sHospital for Children,223 NLRB 166, no employerin the cases decidedtodaycontends salaried attendingphysiciansmustfurther beadded to the"house staff unit."Nevertheless,one of the unit considerations presented bythese cases flows from the expressed congressional admonition to this Boardto consider unit questions, in part, from the standpoint of the number ofunits which might otherwiseresult from an individualunit determinationand, consistent with Board standards in this area, to avoida proliferation ofbargaining units.A unit of housestaff implies, I suspect,a unit of salaried attending staff.Thus,it is conceivable thatin anygiven institution as many as four profes-sional unitsmay resultfrom determination,given the Board's determinationof the appropriateness of a unit of registered nurses, when sought separately(Mercy Hospitals of Sacramento, Inc.,217 NLRB No. 131 (1975) ). The es-tablishment of a unit combiningalldoctors,thus, has considerable appeal,especially at first glance.However, on my analysisof the records in thesecases, it appearsto me thatin consequenceof thevast operationalauthorityvested in medical staff salaried attending physicians in training institutionsapproximate managerialemployees. In addition, their rolein relation tohousestaff leads me to conclude with a greater degree of assurance that,absent unusual circumstances, they are also supervisory. Finally,as a practi-cal matter,while organizational efforts among attending staff exist,organi-zationof such highlypaid individualscan fairlybe expected to be minimal.For thoseand otherreasons requiringa moredetailed discussion inappro-priate here, I resolve the matter on the side of an "all-housestaff" unit.Finally,Inote for my colleaguesthat the Board hasalready,through itsRegional Directors,certifiedwhat amountto housestaff units inKingsbrookJewishMedical Center,Case 29-RC-2785, andChildren'sHospital of theDistrict of Columbia,Case 5-RC-9152 . All of whichtends to demonstrate,I suppose, that whenleft to their own devicesinstitutionswhich truly acceptthe rights and responsibilitiesset forth in the Actcan come to live with thatfact.